Citation Nr: 1205618	
Decision Date: 02/14/12    Archive Date: 02/23/12

DOCKET NO.  98-19 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel



INTRODUCTION

The Veteran served on active duty from July to October 1978, August 1983 to February 1984, and from July 1984 to April 1988.  She also had service with the Army National Guard from July 1988 to December 1990.  She had active duty for training for various periods, including during July, August, and September 1989, and March 1990 and June 1990.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 1998 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that found that new and material evidence had not been received to reopen a claim for service connection for an acquired psychiatric disability.

This case has been before the Board in August 2003, February 2006, January 2008, and again in July 2010, and was remanded on each occasion for additional development and/or to ensure due process.  The case is again before the Board for appellate consideration.

The claim to be reconsidered, of entitlement to service connection for an acquired psychiatric disability, is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  VA will notify the Veteran if further action is required of her. 


FINDINGS OF FACT

1.  An unappealed March 1993 rating decision denied service connection for major depression. 

2.  Evidence added to the claims file since the March 1993 rating decision includes official service documents (service medical treatment and service personnel reports) received in May 2006 that were not previously of record at the time of the prior final denial in March 1993.  


CONCLUSIONS OF LAW

1.  The RO's decision of March 1993, which denied service connection for major depression, is final.  38 U.S.C.A.§ 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2011).

2.  Evidence received since the March 1993 rating decision, to include additional service medical treatment records and service personnel records, is new and material to warrant reconsideration of the claim for service connection for an acquired psychiatric disability.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) and (c) (as in effect prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011). 

Duty to Notify 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

In March 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim. As previously defined by the courts, those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and/or an effective date will be assigned if service connection is awarded. 

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court issued a decision that established new requirements with respect to the content of the VCAA notice for reopening claims.  In the context of a claim to reopen, the Secretary must look at the bases for the denial in the prior decision and to respond by providing the appellant with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial. 

In an August 2010 letter, the RO informed the appellant of what evidence was required to substantiate the claim, of her and VA's respective duties for obtaining evidence, of the reason for the prior denial, and of the criteria for assignment of an effective date and disability rating in the event of award of service connection. 

While the August 2010 VCAA notice was provided subsequent to the 1998 rating decision on appeal, as a VCAA duty to notify did not then exist, the Veteran has not been prejudiced thereby as the claim was thereafter readjudicated in a supplemental statement of the case issued in October 2011.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

All the VCAA requires is that the duty to notify is satisfied, and that claimants be given the opportunity to submit information and evidence in support of their claims. Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996). 

Duty to assist 

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file include the service treatment records, Social Security Administration records, and private and VA medical records.

The Board notes that VA is not required to provide a medical examination to a claimant seeking to reopen a previously and finally disallowed claim prior to a determination that new and material evidence has been received.  See Paralyzed Veteran's of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334   (Fed. Circ. 2003).  However, where "VA determines that the new evidence when viewed with the old evidence would be sufficient to trigger a medical examination, then the evidence is sufficient to reopen and a medical examination must be provided."  Shade v. Shinseki, 24 Vet. App. 110, 123 (2010).  

As discussed above, the appellant was notified and made aware of the evidence needed to substantiate this claim, the avenues through which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence.  The Veteran has been an active participant in the claims process by submitting evidence and providing argument.  Thus, she has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of these matters.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO may not thereafter be reopened and allowed.  The exception to this rule is found at 38 U.S.C.A. § 5108, which provides that "[i]f new and material evidence is presented or secured with respect to a claim, which has been disallowed, the [VA] shall reopen the claim and review the former disposition of the claim."  Therefore, once an RO decision becomes final under section 7105(c), absent the submission of new and material evidence, the claim cannot be reopened or adjudicated by VA.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

The provisions of 38 C.F.R. § 3.156, which define new and material evidence, were changed in 2001, but only as to claims filed on or after August 29, 2001.  66 Fed. Reg. 45630 (Aug. 29, 2001) (codified as amended at 38 C.F.R. § 3.156(a)).  Here, the Veteran's claim was filed prior to the revision in the regulation.  Hence, as applicable to this case, new and material evidence is defined as evidence not previously submitted to agency decisionmakers which bears directly and substantially upon the specific matter under consideration; which is neither cumulative nor redundant; and which, by itself or in connection with evidence previously assembled, is so significant that it must be considered in order to fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  

Newly received evidence may be sufficient to reopen a claim if it contributes to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).

Notwithstanding the above, where the new and material evidence consists of a supplemental report from the service department, received before or after the decision has become final, the former decision will be reconsidered.  This comprehends official service department records that existed and had not been associated with the claims file when VA first decided the claim.  38 C.F.R. § 3.156(c) (2001). 

The VA is required to review for its newness and materiality only the evidence submitted by a claimant since the last final disallowance of a claim on any basis in order to determine whether a claim should be reopened and re-adjudicated on the merits.  See Evans v. Brown, 9 Vet. App. 273 (1996).  The prior evidence of record is important in determining newness and materiality for the purposes of deciding whether to reopen a claim.  Id.

By rating decision dated March 1993, the RO denied the Veteran's claim for service connection for major depression on the basis that it was not shown in service, nor was a psychosis demonstrated within one year of her separation from service.  The Veteran was notified of this determination and of her right to appeal by a letter dated later that month, but a timely appeal was not received.

The evidence of record at the time of the March 1993 determination included the service treatment records, some service personnel records, and private and VA medical records.

The service treatment records are negative for complaints or findings pertaining to a psychiatric disability.  The Veteran denied frequent trouble sleeping, depression or excessive worry and nervous trouble on a report of medical history in April 1988.  On the separation examination in April 1988, a psychiatric evaluation was normal.	

The appellant claimed that major depression had been incurred in November 1989.  See Veteran's Application for Compensation or Pension, received in July 1992.  

Service treatment reports of record at the time of the March 1993 RO denial included a report of private hospitalization in December 1989 wherein it was noted that it was the Veteran's first psychiatric admission.  It was reported that she had been in outpatient treatment but had become progressively more dysfunctional, despondent and hopeless at home.  It further noted that she had had a baby several weeks prior to admission, and this seemed to be a precipitant for her profound mood changes.  There had been some hopelessness and talk of suicide and possibly harm to her child.  Another precipitant for her depression seemed to be marital difficulties with her husband, essentially separating from her at the time of the child's birth. She expressed confusion about her marriage.  The diagnoses were major depression, single episode, non-psychotic, and histrionic personality traits.

The Veteran was hospitalized by the VA from July to August 1990.  She related she had been going through numerous psychosocial stressors.  She stated she had a bad marriage and her career was going downhill.  She indicated she became pregnant in January 1989, and that it was unplanned.  She blamed the baby for the decompensation in her life, as well as her husband.  She reported the baby died in April 1990, and that her husband had filed for divorce.  The diagnoses were major depression, recurrent, and borderline personality disorder.

The Veteran's service personnel reports then of record included National Guard Retirement Credit records which do not document that she had active service, ACDUTRA or INACDUTRA in November 1989, December 1989, April 1990, May 1990, July 1990, or August 1990, the pertinent months.  

The Veteran was again hospitalized by the VA in August 1991, and from July to August 1992.  On hospitalization for three days in August 1991, she complained of being very depressed with suicidal thoughts and multiple plans.  She reported being depressed due to having an unwanted baby, and reported her husband had divorced her after the baby was born.  Following psychiatric evaluation, the diagnoses were major depression with suicidal ideation, and borderline personality disorder.  On VA hospitalization from July to August 1992, she described a four year history of dysthymia, dating to the death of her only child.  Following psychiatric evaluation, the diagnoses were probable dysthymia, and borderline personality disorder.

The evidence added to the record since the March 1993 determination includes additional service medical treatment and service personnel records received in May 2006, Social Security Administration records, private medical records and VA medical records.  

The additional service medical treatment record was a report of inpatient treatment in November 1989 for a single live birth on November 7, 1989.  The additional service personnel records included a DA Form 67-8, Officer Evaluation Report, dated in August 1990, which covers the period from November 1989 to July 1990, and reflects that the Veteran did not attend annual training, was absent at drill, and had a general lack of initiative to carry out her officer responsibilities.  It was noted that her performance of duty had been unsatisfactory, and that although she initially performed well during the rating period, that since the death of her child, she had appeared to have suffered from severe depression or other similar mental illness.  Memoranda dated in August 1990 and October 1990 reflect that the Veteran had been AWOL from drills.  

A private psychologist reported he evaluated the Veteran in April 1991.  The Veteran stated her functioning was getting worse and worse.  She asserted she had been told to resign from the National Guard because she could not function because of her depression and because she was a danger to others because of her inattention and poor concentration.  

The additional records include a duplicate of the December 1989 private hospital report.  The records reflect diagnoses including major depression without psychotic features.  

The Veteran was hospitalized in a State Hospital from April 1993 to February 1994.  She claimed she had been feeling severely depressed with suicidal ideation for the previous three years, following her baby's death and the loss of her job.  It was also noted her husband left her three years ago.  

The issue before the Board is whether new and material evidence has been received.  In this regard, as noted above, additional service personnel and service medical treatment records were received in May 2006, which were not of record at the time of the prior final denial in March 1993.  Such records include a performance evaluation report for the period from November 1989 to July 1990 which notes that although the Veteran initially performed well during the rating period, that since the death of her child, she had appeared to have suffered from severe depression or other similar mental illness.  Pursuant to the provisions of 38 C.F.R. § 3.156(c), as additional official service department records have been received, which were not of record at the time of the prior final denial, the claim for service connection for an acquired psychiatric disability must be reconsidered.  

It is not disputed that the Veteran has a psychiatric disability, namely major depression.  Essentially, the Veteran argues that her psychiatric disability is due to her pregnancy, the death of her child, and her divorce from her husband.  The record appears to reflect that her last period of active duty ended in April 1988.  The Board acknowledges, however, that she apparently had active duty for training while she was pregnant.  There is some indication in the record that the symptoms of her depression were manifested during a period of active duty for training.  The Board concludes, therefore, that the additional evidence is new and material, and the claim for service connection for an acquired psychiatric disability warrants reconsideration.

ORDER

Since new and material evidence has been received to reconsider the claim of entitlement to service connection for an acquired psychiatric disability, the appeal to this extent is granted.


REMAND

The Board's decision above found that new and material evidence has been received so as to warrant reconsideration of the claim for service connection for an acquired psychiatric disability.  However, the Board may not adjudicate the claim de novo prior to RO reconsideration.  Bernard v. Brown, 4 Vet.App. 384 (1993).  

In view of the foregoing, the case is remanded for the following action:

After completing any indicated additional development, reconsider the claim for entitlement to service connection for an acquired psychiatric disability, de novo.  Notice of the determination and the Veteran's appellate rights must be issued to the Veteran and her representative.  If the benefit sought has not been granted, issue a supplemental statement of the case and afford the appropriate period to respond.  Thereafter, the case should be returned to the Board for appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


